IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DANIEL KING                             :   No. 94 MAP 2016
                                        :
                                        :   Appeal from the Order of the Delaware
           v.                           :   County Court of Common Pleas, Civil
                                        :   Division, at No. 08-50227 dated August
                                        :   17, 2016.
RIVERWATCH CONDOMINIUM                  :
OWNERS ASSOCIATION                      :
                                        :
                                        :
APPEAL OF: THOMAS P. GANNON,            :
ESQUIRE                                 :


                                    ORDER


PER CURIAM
     AND NOW, this 28th day of February, 2017, the Notice of Appeal is DISMISSED.